UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-4735


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AZHAUN JAMAH RIVENS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Loretta C. Biggs,
District Judge. (1:15-cr-00113-LCB-1)


Submitted:   August 12, 2016                 Decided:   August 16, 2016


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Kyle David Pousson, OFFICE OF THE UNITED STATES
ATTORNEY, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Azhaun     Jamah    Rivens      pled     guilty,    pursuant      to   a    plea

agreement, to being a felon in possession of firearms, under

18 U.S.C. §§ 922(g)(1) & 924(a)(2) (2012), and was sentenced to

37 months of imprisonment.               On appeal, counsel filed a brief,

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

there are no meritorious grounds for appeal, but raising the

following      issue:      whether       Rivens’   sentence      was    reasonable.

Rivens was informed of his right to file a pro se supplemental

brief, but has failed to do so.              We affirm.

      We review any criminal sentence for reasonableness under a

deferential      abuse-of-discretion           standard.         Gall   v.       United

States, 552 U.S. 38, 51 (2007); United States v. Rivera–Santana,

668   F.3d   95,      100-01   (4th    Cir.    2012).      The    district        court

properly     calculated        Rivens’     advisory      Sentencing      Guidelines

range, discussed some of the 18 U.S.C. § 3553(a) (2012) factors,

and adequately explained its within—Guidelines range sentence.

Thus,   we     find     that   Rivens’       sentence    was   procedurally         and

substantively reasonable.          See United States v. Carter, 564 F.3d

325, 328-29 (4th Cir. 2009).

      In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                          We

note that Rivens knowingly and voluntarily plead guilty in a

hearing that complied with Fed. R. Crim. P. 11.                         See United

                                           2
States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).                   Because

Rivens did not seek to withdraw his plea, we review the issue

for plain error, see United States v. Sanya, 774 F.3d 812, 815-

16 (4th Cir. 2014), and find none.             Thus, we affirm Rivens’

conviction and sentence.

      This court requires that counsel inform Rivens, in writing,

of the right to petition the Supreme Court of the United States

for   further   review.     If   Rivens   requests       that   a   petition   be

filed,   but    counsel   believes   that   such     a    petition    would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.        Counsel’s motion must state that

a copy thereof was served on Rivens.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                     3